NUMBER 13-15-00252-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUADALUPE PACHECO,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 377th District Court
                         of Victoria County, Texas.


                                       ORDER

              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam

      Currently pending before the Court is appellant's motion for examination of the

appellate record in the above-referenced cause. Appellant's counsel has filed an Anders

brief herein and appellant has been unable to examine the record so that he can file a pro

se brief. Anders v. California, 386 U.S. 738, 744 (1967); In re Schulman, 252 S.W.3d
403, 404 (Tex. Crim. App. 2008) (orig. proceeding).

          Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before thirty days from the

expiration of the date of this order, and it is FURTHER ORDERED that the trial court notify

this Court as to the date upon which the appellate record was made available to appellant.

See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty

(30) days from the day the appellate record was first made available to him to file his pro

se brief with this Court. The State shall have twenty days thereafter to file its response,

if any.

          IT IS SO ORDERED.



                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of August, 2015.




                                              2